DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 24, 55, 73-76, 78-89, 93, and 94 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/05/2021. The Applicant’s claims 24, 55, 73-76, 78-89, 93, and 94 remain pending. The Applicant amends claims 24, 55, 73, and 74. 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/05/2020 comply with the provisions of 37 C.F.R. 1.97. The examiner has considered all references, except where lined through on the attached IDS form.

Response to Arguments
The Applicant’s arguments filed on 09/18/2019, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 16-22 of the Arguments/Remarks, the Applicant asserts arguments directed to amended limitations. The Examiner finds these arguments moot as a new reference is introduced.
On pages 25-26 of the Arguments/Remarks, the Applicant asserts “Yang… does not disclose ‘determin[ing], based on a departure time of the first travel and a road condition associated with the at least one public transportation travel route, one or more operating conditions of one or more public transportations corresponding to the at least one public transportation travel route’, much less ‘the one or more operating conditions include: operating periods and operating sections corresponding to a first portion of the one or more public transportations having fixed sites, and a distribution of a second portion of the one or more public transportations having non-fixed sites[,]’ [as] recited in amended claim 73.”
The Examiner respectfully disagrees. The Examiner finds Yang teaches a system that based on the desired departure time provides an optimal route based on road conditions over an operating period and operating sections (e.g., which can near a public transportation or non-fixed public transportation) (Yang, Paragraph 0224, 0102-0104, and 0122). In other words, Yang teaches determining routing to a desired location by using traffic information (i.e., operating conditions), wherein the routing to the desired (Yang, 00224, 0102-0104, and 0122). 
On pages 26-29, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the independent claims are found allowable, then the dependent claims by the reasoning of dependency would be found allowable. However, at this time, the Examiner finds the independent claims are not allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Manolescu U.S. P.G. Publication 2016/0005239 (hereinafter, Manolescu), in view of Brandis U.S. P.G. Publication 2009/0312947 (hereinafter, Brandis), in further view of Erez et al. U.S. P.G. Publication 2016/0231129 (hereinafter, Erez).
Regarding Claim 24, Manolescu teaches a method for public transportation travel route pushing implemented on an online car-hailing application (accessing transportation travel route information via the internet (i.e., online), wherein the public transportation includes private and public transportation (e.g., car), Manolescu, Paragraphs 0015-0016), the method comprising: 
-receiving a start location and a destination entered by a client terminal (client start location determined and destination entered by client, Manolescu, Paragraph 0019 and Figure 1); 
-determining a plurality of candidate public transportation travel routes based on the start location and the destination (determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1); 
…
-transmitting at least one target public transportation travel route to the client terminal based on the information relating to the arrival time of the public transportation corresponding to the each of the plurality of candidate public transportation travel routes (transmitting to the end user, public transportation travel routes (i.e., one may be the target route [Wingdings font/0xE0] most desired), Manolescu, Paragraph 0019 and Figure 1).
obtaining a real-time arrival signal of a public transportation corresponding to each of the plurality of candidate public transportation travel routes; [and] determining information relating to an arrival time of the public transportation arriving at a target station based on the real-time arrival signal, the target station being a nearest station to the start location for the public transportation, wherein the determining information relating to an arrival time of the public transportation arriving at a target station based on the real-time arrival signal comprises: determining driving vehicles that match the real-time arrival signal, wherein the driving vehicles are contracted vehicles of the online car-hailing application, and driving directions of the driving vehicles match the driving direction of the public transportation; determining one portion of the driving vehicles having an overlappingResponse to Non-Final Office Action Attorney Docket No.: 20615-0465US00Application No.: 16/221,440Page 3 of 30driving route with the public transportation as one or more reference vehicles; obtaining a reference travel associated with each of the one or more reference vehicles; and determining the information relating to the arrival time based on the reference travel associated with each of the one or more reference vehicles.
	Brandis teaches a public transportation system, wherein the system receives real time public transportation information (i.e., signal) (Brandis, Paragraph 0022). Moreover, Brandis determining an arrival time of the public transportation arriving based on the real-time information (i.e., signal) for the near stations (Brandis, Paragraph 0022).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Manolescu to include obtaining a real-time arrival signal of a public transportation corresponding to each of 
	It would have been obvious because receiving real time data allows for the end user to receive more accurate arrival time (e.g., public transportation is delayed 10 minutes) (Brandis, Paragraph 0022).
	However, Manolescu and Brandis do not specifically teach the method to include  determining information relating to an arrival time of the public transportation arriving at a target station based on the real-time arrival signal comprises: determining driving vehicles that match the real-time arrival signal, wherein the driving vehicles are contracted vehicles of the online car-hailing application, and driving directions of the driving vehicles match the driving direction of the public transportation; determining one portion of the driving vehicles having an overlapping driving route with the public transportation as one or more reference vehicles; obtaining a reference travel associated with each of the one or more reference vehicles; and determining the information relating to the arrival time based on the reference travel associated with each of the one or more reference vehicles.
	Erez teaches determining information (e.g., type of transportation, route, arrival time, location, etc.) related to an arrival time of public transportation arriving at a public transporation station based on real-time signals (e.g., scheduled arrival time and GPS positioning of the public vehicle) (Erez, Paragraphs 0023-0027). Moreover, Erez determines contracted vehicles of online car-hailing (i.e., ordered transportation) which (Erez, Paragraphs 0023-0053 and Figures 2-3E (see also Examples 1 and 2 for further illustration).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Manolescu to include  determining information relating to an arrival time of the public transportation arriving at a target station based on the real-time arrival signal comprises: determining driving vehicles that match the real-time arrival signal, wherein the driving vehicles are contracted vehicles of the online car-hailing application, and driving directions of the driving vehicles match the driving direction of the public transportation; determining one portion of the driving vehicles having an overlapping driving route with the public transportation as one or more reference vehicles; obtaining a reference travel associated with each of the one or more reference vehicles; and determining the information relating to the arrival time based on the reference travel associated with each of the one or more reference vehicles as taught by Erez. 
	It would have been obvious because having a multi-modal transportation route plan (e.g., public and contracted car-hailing) allows a user to travel on the multi-modes with ease (Erez, Paragraph 0003).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Manolescu U.S. P.G. Publication 2016/0005239 (hereinafter, Manolescu), in view of Erez et al. U.S. P.G. Publication 2016/0231129 (hereinafter, Erez)
Regarding Claim 55, Manolescu teaches a method for display, comprising: 
-receiving a start location and a destination (client start location determined and destination entered by client, Manolescu, Paragraph 0019 and Figure 1); 
-obtaining at least two public transportation travel routes based on the start location and the destination (determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1), wherein the at least two public transportation travel routes includes a specific route planning route corresponding to a first interface identifier and one or more unspecific route planning routes corresponding to one or more second interface identifiers that is determined based a predetermined strategy (end user through an UI is presented a plurality of travel routes, end user is provided annotated directions to the station (e.g., a map and text display) along with identifiers of the one or more routes, Manolescu, Paragraphs 0039-0041 and Figure 1). 
-generating a recommended page, wherein the recommended page includes a map display area and a text display area, the text display area configured to display first data relating to a first number of the one or more unspecific public transportation travel routes (end user through a UI is presented a plurality of travel routes (specific or unspecific), the end user can select one of the travel routes and is provided annotated directions to the station (e.g., a map and text display), Manolescu, Paragraphs 0039-0041 and Figure 1); and 
-displaying the recommended page (displaying the station information (e.g., page), Manolescu, Paragraphs 0039-0041 and Figure 1) …
the specific route planning route is displayed in the recommended page in a form of the map interface, the map interface displaying an identifier of a public transportation and a travel associated with the specific route planning route; and the one or more unspecific route planning routes are displayed in a form of the one or more second interface identifiers in the text display area, wherein the travel includes at least one of travel parameters including at least one of a total travel duration of a public transportation travel route, a travel trajectory of the at least one public transportation travel route, a total walking distance, or a transportation cost.
	Erez teaches displaying a plurality of routes (i.e., specific route or unspecific) wherein the routes display on an interface showing the travel route, travel time, and/or the transportation cost (Erez, Paragraph 0053 and Figures 3A-3E).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Manolescu to include the specific route planning route is displayed in the recommended page in a form of the map interface, the map interface displaying an identifier of a public transportation and a travel associated with the specific route planning route; and the one or more unspecific route planning routes are displayed in a form of the one or more second interface identifiers in the text display area, wherein the travel includes at least one of travel parameters including at least one of a total travel duration of a public transportation travel route, a travel trajectory of the at least one public transportation travel route, a total walking distance, or a transportation cost as taught by Erez.
(Erez, Paragraph 0003).

Claims 73-75, 87-89, 93, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu U.S. P.G. Publication 2016/0005239 (hereinafter, Manolescu), in view of Yang et al. U.S. P.G. Publication 2009/0043486 (hereinafter, Yang).
Regarding Claim 73, Manolescu teaches a computing device for interacting with a service system, comprising: 
-a data exchange port of the computing device connected to the service system for providing an online-to-offline service implemented on a client terminal (storing information onto the mobile device, such that the information may be accessed offline, Manolescu, Paragraph 0024); at least one storage device storing a set of instructions for route planning (mobile device with storage, stores a set of instructions for route planning (i.e., route information), Manolescu, Paragraph 0024); and at least one processor configured to communicate with the at least one storage device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1), wherein when executing the set of instructions, the at least one processor is configured to cause the computing device (instructions on the mobile device causing the instructions to compute, Manolescu, Paragraph 0024 and Claim 1) to: 
(client start location determined and destination entered by client (i.e., received from client terminal on a network), Manolescu, Paragraphs 0015 and 0019 and Figure 1);  Preliminary Amendment Attorney Docket No.: 20615-0465US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/092154) Page 4 of 14 
-generate at least one route planning record based on the information of the first travel, the at least one route planning record including at least one public transportation travel route (determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1); 
-receive, from the client terminal, a request of a user for obtaining one of the at least one public transportation travel route (end user through a UI is presented a plurality of travel routes, the end user can select one of the travel routes and is provided annotated directions to the station (e.g., a map and text display), Manolescu, Paragraphs 0039-0041 and Figure 1); and 
-transmit, via the network, one of the at least one route planning record in response to the received request to the client terminal (end user through a UI is presented a plurality of travel routes, the end user can select one of the travel routes and is provided annotated directions to the station (i.e., transmit) (e.g., a map and text display), Manolescu, Paragraphs 0039-0041 and Figure 1),
wherein to generate at least one route planning record based on the information of the first travel (accessing and generating transportation travel route information via the internet (i.e., online), wherein the public transportation includes private and public transportation (e.g., car), Manolescu, Paragraphs 0015-0016), the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: 
-determine, based on the information of the first travel, a first start location and a destination (client start location determined and destination entered by client, Manolescu, Paragraph 0019 and Figure 1); 
-determine, based on the first start location and the destination, the at least one public transportation travel route (determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1); 
…
-Preliminary AmendmentAttorney Docket No.: 20615-0465US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/092154)Page 5 of 14generate the at least one route planning record based on the one or more operating conditions of the one or more public transportations, wherein each of the at least one route planning record includes one or more identifiers of the one or more public transportations and an interface identifier configured to be displayed on the client terminal, the interface identifier corresponding to the each of the at least one route planning record (end user through an UI is presented a plurality of travel routes, end user is provided annotated directions to the station (e.g., a map and text display) along with identifiers of the one or more routes, Manolescu, Paragraphs 0039-0041 and Figure 1). 
	Manolescu does not teach the device to include determin[ing], based on a departure time of the first travel and a road condition associated with the at least one public transportation travel route, one or more operating conditions of one or more public transportations corresponding to the at least one public transportation travel route, wherein the one or more operating conditions include: operating periods and operating sections corresponding to a first portion of the one or more public transportations having fixed sites, and a distribution of a second portion of the one or more public transportations having non-fixed sites.
	Yang teaches a system that based on the desired departure time provides an optimal route based on road conditions over an operating period and operating sections (e.g., near a public transportation or non-fixed public transportation) (Yang, Paragraph 0224, 0102-0104, and 0122).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Manolescu to include determin[ing], based on a departure time of the first travel and a road condition associated with the at least one public transportation travel route, one or more operating conditions of one or more public transportations corresponding to the at least one public transportation travel route, wherein the one or more operating conditions include: operating periods and operating sections corresponding to a first portion of the one or more public transportations having fixed sites, and a distribution of a second portion of the one or more public transportations having non-fixed sites as taught by Yang.
	It would have been obvious to modify because saving time due to avoiding traffic or changing your departure time based on traffic information is desired by drivers (Yang, Paragraph 0098). 
Regarding Claim 74, Manolescu teaches the computing device of claim 73, wherein each of the at least one route planning record includes one or more identifiers of the one or more public transportations and an interface identifier configured to be (end user through an UI is presented a plurality of travel routes, end user is provided annotated directions to the station (e.g., a map and text display) along with identifiers of the one or more routes, Manolescu, Paragraphs 0039-0041 and Figure 1). 
Regarding Claim 75, Manolescu, as modified, teaches the computing device of claim 74, wherein to determine, based on the information of the first travel, a first start location, the at least one processor is configured to cause the computing device to: 
-analyze a location of the user and a second start location corresponding to the first travel, the location of the user being a geographic location of the user when the first travel is generated, the geographic location of the user being determined by a positioning chipset of the client terminal (client start location determined via the mobile phone location (i.e., client terminal, Manolescu, Paragraph 0019 and Figure 1); 
-determine a distance between the location of the user and the second start location (determine distance between locations, Manolescu, Paragraph 0031 and Figures 1 and 5); 
-determine whether the distance is greater than or equal to a distance threshold (rank the different routes based on factors such as distance, Manolescu, Paragraphs 0030-0039); 
-designate the second start location as the first start location based on a result of the determination that the distance is greater than or equal to a distance threshold (rank the different routes based on factors such as distance, Manolescu, Paragraphs 0030-0039); and 
designate the location of the user as the first start location based on a result of the determination that the distance is less than the distance threshold (rank the different routes based on factors such as distance, such that one route is selected based on shortest distance from the end user, Manolescu, Paragraphs 0030-0039).
Regarding Claim 87, Manolescu, as modified, teaches the computing device of claim 73, the at least one processor is further configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to:  Preliminary Amendment Attorney Docket No.: 20615-0465US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/092154)Page 11 of 14
-obtain a request for planning at least one public transportation travel route; transmit to the client terminal at least one first interface identifier corresponding to a specific route planning record and/or one or more second interface identifiers corresponding to one or more unspecific route planning record of the at least one route planning record based on a predetermined strategy (determining a plurality of public transportation travel routes and locations based on the start and end location of the user (i.e., a request), also includes identifiers, Manolescu, Paragraph 0019 and Figure 1); 
-instruct the client terminal to display the specific route planning record in a form of a map interface, the map interface displaying the one or more identifiers of the one or more public transportations and a second travel associated with the at least one public transportation travel route of the specific route planning record (end user through a UI is presented a plurality of travel routes, the end user can select one of the travel routes and is provided annotated directions to the station (e.g., a map and text display) and identifiers, Manolescu, Paragraphs 0019 and 0039-0041 and Figure 1); and 
-instruct the client terminal to display the one or more unspecific route planning record in a form of the one or more second interface identifiers (end user through a UI is presented a plurality of travel routes, the end user can select one of the travel routes and is provided annotated directions to the station (e.g., a map and text display) and identifiers, Manolescu, Paragraphs 0019 and 0039-0041 and Figure 1), wherein the second travel includes at least one of travel parameters including at least one of a total travel duration of the at least one public transportation travel route, a travel trajectory of the at least one public transportation travel route, a total walking distance, or a transportation cost (additional information may include the ticket price, Manolescu, Paragraph 0019).
Regarding Claim 88, Manolescu, as modified, teaches the computing device of claim 87, the at least one processor is further configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: receive a request for obtaining one of the one or more second interface identifiers (request to obtain and receive identifiers, Manolescu, Paragraph 0019); transmit, to the client terminal, one of the one or more unspecific route planning record corresponding to the one of the one or more second interface identifier (determining a plurality of public transportation travel routes based on identifiers, Manolescu, Paragraph 0019 and Figure 1); and Preliminary AmendmentAttorney Docket No.: 20615-0465US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/092154)Page 12 of 14instruct the client terminal to display the one of the one or more unspecific route planning record corresponding to the interface identifier in the form of the map interface (end user through an UI is presented a plurality of travel routes, end user is provided annotated directions to the station (e.g., a map and text display) along with identifiers of the one or more routes, Manolescu, Paragraphs 0039-0041 and Figure 1).
Regarding Claim 89, Manolescu, as modified, teaches the computing device of claim 87, the at least one processor is further configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: 
-transmit, to the client terminal, instructions configured to cause the client terminal (mobile device with storage, stores a set of instructions for route planning (i.e., route information), Manolescu, Paragraph 0024) to: 
-generate a recommended page (generating the station information (e.g., page), Manolescu, Paragraphs 0039-0041 and Figure 1), wherein the recommended page includes a map display area and a text display area, the map display area being configured to display the map interface, the text display area being configured to display first data relating to a first number of the one or more second interface identifiers  in a form of list (end user through a UI is presented a plurality of travel routes, the end user can select one of the travel routes and is provided annotated directions to the station (e.g., a map and text display), Manolescu, Paragraphs 0039-0041 and Figure 1); and display, by a display of the client terminal, the recommended page, wherein the first data relates to the first number of the one or more second interface identifiers includes a vehicle number of a public transportation corresponding to an unspecific route planning records and an estimate duration associated with a public (travel routes can include numbers to be identified which can be selected by the end user, Manolescu, Paragraphs 0031, 0039-0049, Figure 1).
Regarding Claim 93, Manolescu, as modified, teaches the computing device of claim 89, wherein the text display area shares an edqe with an outline of the recommended page, and toPreliminary AmendmentAttorney Docket No.: 20615-0465US00 Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/092154)Page 13 of 14display, by the display of the client terminal, the recommended page, the at least one processor is configured to cause the computing device to: cause the client terminal, in response to a slide operation of the user performing on the text display area, to expand the text display area to display second data relating to a second number of the one or more second interface identifiers, wherein the slide operation is directed from the text display area to a center of the recommended page. 
Manolescu as seen in the mappings above teaches displaying a plurality of information to the end user regarding transportation information. However, Manolescu does not teach specifically how to display the information (e.g., shaded and slide operation). These items are simply design choices, which the applicant fails to disclose solving any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Manolescu will perform the invention as claimed by the applicant with any means, method, or product to display the information as claimed by the applicant (i.e., shaded and slide operation).
Regarding Claim 94, Manolescu, as modified, teaches the computing device of any one of claims claim 89, the at least one processor is further configured to cause the computing device to: cause the client terminal, in response to a click operation of the user performing on the text display area, to display third data relating to a second identifier corresponding to a location of the click operation on the text display area (end user through a UI is presented a plurality of travel routes, the end user can select (i.e., click) one of the travel routes and is provided annotated directions to the station (e.g., a map and text display), Manolescu, Paragraphs 0039-0041 and Figure 1).

Claims 76 and 78-85 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu U.S. P.G. Publication 2016/0005239 (hereinafter, Manolescu), in view of Yang et al. U.S. P.G. Publication 2009/0043486 (hereinafter, Yang), in further view of Brandis U.S. P.G. Publication 2009/0312947 (hereinafter, Brandis).
Regarding Claim 76, Manolescu, as modified, teaches the computing device of claim 74, wherein to determine, based on the first start location and the destination (client start location determined and destination entered by client, Manolescu, Paragraph 0019 and Figure 1), the at least one public transportation travel route (determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1), the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: 
(determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1); 
…
-determine the at least one public transportation travel route based on the information relating to the arrival time of the public transportation corresponding to the each of the plurality of candidate public transportation travel routes (transmitting to the end user, public transportation travel routes (i.e., one may be the target route [Wingdings font/0xE0] most desired), Manolescu, Paragraph 0019 and Figure 1).
	Manolescu does not teach the device to include obtain[ing] a real-time arrival signal of a public transportation corresponding to each of the plurality of candidate public transportation travel routes; determine information relating to an arrival time of the public transportation arriving at a target station based on the real-time arrival signal, the target station being a nearest station to the first start location for the public transportation.
	Brandis teaches a public transportation system, wherein the system receives real time public transportation information (i.e., signal) (Brandis, Paragraph 0022). Moreover, Brandis determining an arrival time of the public transportation arriving based on the real-time information (i.e., signal) for the near stations (Brandis, Paragraph 0022).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Manolescu to include 
	It would have been obvious because receiving real time data allows for the end user to receive more accurate arrival time (e.g., public transportation is delayed 10 minutes) (Brandis, Paragraph 0022).
Regarding Claim 78, Manolescu, as modified, teaches the computing device of claim 76, wherein the real- time arrival signal of the public transportation includes at least one of an arrival station, a vehicle number, a license plate, a driving direction, a current location of the public transportation, or an area the public transportation located, and to determine information relating to an arrival time of the public transportation arriving at a target station based on the real-time arrival signal (arrival information can include information to identify the public transportation to take (e.g., number, line, route, etc.), Manolescu, Paragraph 0031), the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) …
Manolescu does not teach the device to includePreliminary AmendmentAttorney Docket No.: 20615-0465US00 Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/092154)Page 7 of 14determine driving vehicles that match the real-time arrival signal, wherein the driving vehicles are contracted vehicles of the service system, and driving directions of the driving vehicles match the driving direction of the public transportation; determine one or more of the driving vehicles having an overlapping driving route with the public transportation as one or more reference vehicles; obtain one or more reference travels associated with each of the one or more reference vehicles; and determine the information relating to the arrival time based on the one or more reference travels associated with each of the one or more reference vehicles.
	Brandis teaches a public transportation system, wherein the system receives real time public transportation information (i.e., signals from the vehicles) (Brandis, Paragraph 0022). Moreover, Brandis determining an arrival time of the public transportation arriving based on the real-time information (i.e., signal) for the near stations (Brandis, Paragraph 0022). For example, determining that a bus is 10 minutes late due to traffic (Brandis, Paragraph 0022).  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Manolescu to include determine driving vehicles that match the real-time arrival signal, wherein the driving vehicles are contracted vehicles of the service system, and driving directions of the driving vehicles match the driving direction of the public transportation; determine one or more of the driving vehicles having an overlapping driving route with the public transportation as one or more reference vehicles; obtain one or more reference travels associated with each of the one or more reference vehicles; and determine the information relating to the arrival time based on the one or more reference travels associated with each of the one or more reference vehicles as taught by Brandis.
(Brandis, Paragraph 0022).
Regarding Claim 79, Manolescu, as modified, teaches the computing device of claim 78.
	Manolescu does not teach the device to include each of the one or more reference travels includes a driving speed and a distance from the arrival station to the target station, or each of the one or more reference travels includes a driving duration from the arrival station to the target station.
	Yang teaches predicting and determining speed and where the speed of the traffic is near the target route (i.e., target station and destination) (Yang, Paragraphs 0075, 0082, 0086, and 0156-0159). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the device of Manolescu to include each of the one or more reference travels includes a driving speed and a distance from the arrival station to the target station, or each of the one or more reference travels includes a driving duration from the arrival station to the target station as taught by Yang.
	It would have been obvious to modify because saving time due to avoiding traffic or changing your departure time based on traffic information is desired by drivers (Yang, Paragraph 0098). 
Regarding Claim 80, Manolescu, as modified, teaches the computing device of claim 78, wherein: the information relating to the arrival time includes an arrival time (information includes arrival time at the station, Manolescu, Paragraph 0024); and 
-toPreliminary AmendmentAttorney Docket No.: 20615-0465US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/092154) Page 8 of 14determine at least one public transportation travel route based on the information relating to the arrival time of the public transportation (determining a plurality of public transportation travel routes based on the start and end location of the user and arrival time, Manolescu, Paragraphs 0019 and 0024 and Figure 1), the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: 
-determine a second travel duration of the client terminal from the first start location to the target station (determining a plurality of public transportation travel routes and locations based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1); and 
-determine at least one of the plurality of candidate public transportation travel routes as the at least one public transportation travel route (determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1), wherein the first travel duration of the determined at least one of the plurality of candidate public transportation travel routes is greater than the second travel duration of the client terminal from the first start location to the target station (rank the different routes based on factors such as distance, such that one route is selected based on shortest distance from the end user, Manolescu, Paragraphs 0030-0039)
Regarding Claim 81, Manolescu, as modified, teaches the computing device of claim 76, wherein to determine a plurality of candidate public transportation travel routes based on the first start location and the destination (determining a plurality of public transportation travel routes based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1), the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: 
-determine, from preset station locations, a nearest station to the first start location as a first station (rank the different routes based on factors such as distance, such that one route is selected based on shortest distance from the end user or other end user preferences such as preset station locations, Manolescu, Paragraphs 0030-0039); 
-determine one or more first public transportation travel routes passing the first station (determining a plurality of public transportation travel routes and locations based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1); 
-determine, from the one or more first public transportation travel routes, one or more second public transportation travel routes passing the destination (determining a plurality of public transportation travel routes and locations based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1); and 
-determine, based on the one or more second public transportation travel routes, the plurality of candidate public transportation travel routes (determining a plurality of public transportation travel routes and locations based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1).
Regarding Claim 82, Manolescu, as modified, teaches the computing device of claim 81, wherein to determine one or more first public transportation travel routes passing the first station (determining a plurality of public transportation travel routes and locations (i.e., first and/or second station) based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1), the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: determine, from the preset station locations, a second nearest station to the location of the user as a second station; and determine the one or more first public transportation travel routes passing the first station or the second station (determining a plurality of public transportation travel routes and locations (i.e., first and/or second station) based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1).
Regarding Claim 83, Manolescu, as modified, teaches the computing device of claim 81, wherein to determine, based on the one or more second public transportation travel routes, the plurality of candidate public transportation travel routes (determining a plurality of public transportation travel routes and locations (i.e., first and/or second station) based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1), the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: 

-determine a distance from the current location of the public transportation to the first station (determine distance between locations, Manolescu, Paragraph 0031 and Figures 1 and 5); 
-rank the one or more second public transportation travel routes based on a first rule associated with the distance from closest to farthest (rank the different routes based on factors such as distance, such that one route is selected based on shortest distance from the end user, Manolescu, Paragraphs 0030-0039); and 
-determine, based on the ranked one or more second public transportation travel routes, the plurality of candidate public transportation travel routes (determining a plurality of public transportation travel routes and locations (i.e., first and/or second station) based on the start and end location of the user, Manolescu, Paragraph 0019 and Figure 1).
	Manolescu does not teach the device to include for each of the one or more second public transportation travel routes, obtain a current location of a public transportation corresponding to the each of the one or more second public transportation travel routes.
	 Brandis teaches a public transportation system, wherein the system receives real time public transportation information (e.g., current location of bus) (Brandis, Paragraph 0022). Moreover, Brandis determining an arrival time of the public transportation arriving based on the real-time information (i.e., signal) for the near stations (Brandis, Paragraph 0022).

It would have been obvious because receiving real time data (e.g., bus location) allows for the end user to receive more accurate arrival time (e.g., public transportation is delayed 10 minutes) (Brandis, Paragraph 0022).
Regarding Claim 84, Manolescu, as modified, teaches the computing device of claim 81, the at least one processor is configured to cause the computing device (processor on a mobile device communicating with a storage device on the mobile device, Manolescu, Paragraph 0024 and Claim 1) to: 
-receive an input of a keyword entered by the client terminal (mobile device having a input keyboard, Manolescu, Paragraph 0012 and Figure 5); andPreliminary Amendment Attorney Docket No.: 20615-0465US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN2018/092154)Page 10 of 14determine whether the keyword includes a digit (keyboard input can include a digit, Manolescu, Paragraph 0012 and Figure 5); and based on a result of the determination that the keyword includes a digit, designate at least one of the one or more second public transportation travel routes as the plurality of candidate public transportation travel routes (end user through a UI is presented a plurality of travel routes, the end user can select one of the travel routes based on the digit, Manolescu, Paragraphs 0039-0041 and Figure 1), a vehicle number of a public transportation corresponding to one of the plurality of candidate public transportation travel routes including the digit as (travel routes can include numbers to be identified which can be selected by the end user, Manolescu, Paragraphs 0031, 0039-0049, Figure 1).
Regarding Claim 85, Manolescu, as modified, teaches the computing device of claim 76. 
	Manolescu does not teach the device to include to obtain a real-time arrival signal of a public transportation corresponding to each of the plurality of candidate public transportation travel routes, the at least one processor is configured to cause the computing device to: receive a prompting signal indicating that the public transportation is approaching a station; and obtain the real-time arrival signal associated with the public transportation based on the prompting signal.
	Brandis teaches a public transportation system, wherein the system receives real time public transportation information (i.e., signals from the vehicles) (Brandis, Paragraph 0022). Moreover, Brandis determining an arrival time of the public transportation arriving based on the real-time information (i.e., signal) for the near stations (Brandis, Paragraph 0022). For example, determining that a bus is 10 minutes late due to traffic (Brandis, Paragraph 0022).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device to include to obtain a real-time arrival signal of a public transportation corresponding to each of the plurality of candidate public transportation travel routes, the at least one processor is configured to cause the computing device to: receive a prompting signal indicating that the public transportation is approaching a station; and obtain the real-time arrival signal associated with the public transportation based on the prompting signal as taught by Brandis.
(Brandis, Paragraph 0022).

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Manolescu U.S. P.G. Publication 2016/0005239 (hereinafter, Manolescu), in view of Yang et al. U.S. P.G. Publication 2009/0043486 (hereinafter, Yang), in further view of Brandis U.S. P.G. Publication 2009/0312947 (hereinafter, Brandis), in further view of Pineau U.S. P.G. Publication 2014/0002236 (hereinafter, Pineau).
Regarding Claim 86, Manolescu, as modified, teaches the computing device of claim 85.
	Manolescu does not teach the device to include the prompting signal is generated when a door-open button of the public transportation is triggered; or the prompting signal is generated when an arrival prompting button of the public transportation is triggered.
	Pineau teaches a device alerting a mobile device when a door open signal is detected (Pineau, Paragraph 0179). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Manolescu to include the prompting signal is generated when a door-open button of the public transportation is triggered; or the prompting signal is generated when an arrival prompting button of the public transportation is triggered as taught by Pineau.
(Pineau, Paragraph 0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667